DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 without traverse in the reply filed on 03/31/2022 is acknowledged. Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al. (US 2009/0146206 A1)  in view of YAMASIKA et al. (US 2019/0296041 A1).
Regarding claim 1, Fukuzumi  discloses,

    PNG
    media_image1.png
    596
    756
    media_image1.png
    Greyscale

A semiconductor memory device (Fig. 4 as annotated, see above) comprising:
a substrate (Ba, para [0070]);
5a plurality of first conductive layers (32a-32d, para [0088]) which are stacked over the substrate in a first direction (direction Y);
a second conductive layer (42, para [0095]) which is disposed over the plurality of first conductive layers; 
a first pillar (as marked comprising 37, 38a, 38b, 36a, 36b, 36c; para [0091] ) which extends inside the plurality of first conductive layers in the 10first direction, the first pillar including a first semiconductor portion (37)……….;
and a second pillar (as marked comprising 48, 49a, 49b, para [0098]) which extends inside the second conductive layer (42) in the first direction, the second pillar including an insulating portion (49b) and a second semiconductor portion (48), the insulating portion serving as an axis (49b surrounded by semiconductor layer 48 can be considered as an axis) and including an insulator (insulating material of 49b),
the second 15semiconductor portion being disposed on an outer circumference of the insulating portion in view of the first direction (as seen in Fig. 4),
 the second semiconductor portion being in contact with the first semiconductor portion (48 in contact with 37, as seen in  Fig. 4 above), and the second semiconductor portion including a second semiconductor of poly-crystal [see para [0120], element 48 is formed of polycrystallized polysilicon).
But Fukuzumi does not explicitly disclose,
The first semiconductor portion (37) including a first semiconductor of single-crystal;
Fukuzumi additionally discloses, 
Memory columnar semiconductor layer 37 forming a memory transistor (see para [0126]) and as seen in Fig. 4, semiconductor layer 37 functions as the channel of the memory pillar of the memory transistor (see also para [0007]).
Meanwhile, YAMASAKA discloses,
According to the present embodiment, silicon single crystal is adopted for the channel in the memory pillar so that the silicon crystalline grain boundaries can be reduced, as a result of which the mobility can be improved. This can increase the on-state current of the memory cell. Furthermore, without the crystal grain boundary of the silicon, variation in grain boundary density can also be suppressed. As a result, variation in threshold voltages among the memory cells can be suppressed. In other words, the present embodiment can achieve both increase in the on-state current of the memory cells and suppression of variation in the threshold voltage among memory cells (para [0069]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Fukuzumi such that a single crystal silicon is adopted for the memory channel 37 of the memory transistor such that the first semiconductor portion (37) including a first semiconductor of single-crystal, according to teaching of YAMASAKI, in order to achieve both increase in the on-state current of the memory cells and suppression of variation in the threshold voltage among memory cells, as taught by YAMASAKI above.

Regarding claim 2, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, 20wherein the first semiconductor of single-crystal includes a single-crystal semiconductor material (37 formed of single crystal silicon as per claim 1 rejection above), and the second semiconductor of poly-crystal includes a polycrystalline semiconductor material (48 formed of polycrystallized polysilicon as per claim 1 rejection above).

Regarding claim 3, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, further comprising: a first stack  (comprising 32a-32d, 31a-31d, para [0088]) including the plurality of first conductive layers (32a-32d) and a plurality of first insulating layers (31a-31d) which are alternately stacked in the first direction; and 5a second stack  including at least one second conductive layer (42; interpreting as the second conductive layer) and at least one second insulating layer (43, para [0095]) which are stacked in the first direction.

Regarding claim 4, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, further comprising: 10a third insulating layer (31e, para [0088]) between the plurality of first conductive layers (32a-32d) and at least one second conductive layer (42) in the first direction, wherein a minimum thickness of the third insulating layer (43) in the first direction is larger than a minimum thickness of one of the plurality of first insulating layers (31a-31d) in the first direction ( as seen in Fig. 4).
Regarding claim 5, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 3 and further disclose, further comprising: a third stack (comprising 21-24, para [0081])  between the substrate and the first stack in the first direction. The third stack including a third conductive layer (22), a fourth insulating layer (23) between the third 20conductive layer and the first stack, and a fifth insulating layer (21) between the third conductive layer and the substrate, wherein a minimum thickness of the fourth insulating layer  (23) in the first direction is larger than a minimum thickness of one of the plurality of first insulating layers (31a-31d) in the first direction (as seen in Fig. 4). 

 Regarding claim 6, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, wherein a minimum length of the first semiconductor portion (37) in the first direction is larger than a minimum length of the second semiconductor portion (48) in the first direction (as seen in Fig. 4). 

Regarding claim 8, Fukuzumi& YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, 


    PNG
    media_image2.png
    740
    1088
    media_image2.png
    Greyscale

further comprising: 15a first insulating film (47 on left of the second pillar as marked, para [0091]) between each of the plurality of first conductive layers (32a-32d on left) and the first semiconductor portion (37) in a second direction (horizontal direction) intersecting the first direction; 
a first charge storage film (36b on right of the first pillar as marked) between each of the plurality of first conductive layers (32a-32d on right) and the first insulating film (47 on left) in the second direction; 
and a second insulating film (tunnel layer 36c on right marked above) between each of the plurality of first conductive layers (32a-32d on left) 20and the first charge storage film (36b on right) in the second direction (see para [0091], 36a-36c sequentially formed).

Regarding claim 9, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 8  and further disclose,

a third insulating film (47 on adjacent select gate pillar second pillar as marked in Fig. 4 above) between the at least one second conductive layer (42 on right of the adjacent select gate pillar as marked) and the 25second semiconductor portion (48) in the second direction;
39a second charge storage film (36b on left of the first pillar, see as marked, para [0091]) between the at least one second conductive layer (42 on left) and the third insulating film in the second direction;
and a fourth insulating film (blocking layer 36a on left) between the at least one second conductive layer (42 on left) and the second charge storage film (36b on left)  in the second direction (see para [0091], 36a-36c sequentially formed), 
5wherein the third insulating film  includes the same material as that of the first insulating film (both made of element 47 as asserted above, may be silicon oxide, para [0100])), the second charge storage film (36b on left) includes the same material (silicon nitride, para [0093]) as that of the first charge storage film (36b on right), and the fourth insulating film (blocking layer 36a on left ) includes the same material (silicon oxide , para [0093]) as that of the second 10insulating film (tunnel layer 36c made of silicon oxide, para [0100]).

Regarding claim 10, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 8 and further disclose, wherein the second pillar further includes a fifth insulating film (47, para [0098]) of a single layered structure between the second semiconductor portion (48) and the second conductive layer (42) in the second 15direction. 

Regarding claim 11, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 10 and further disclose, wherein the fifth insulating film includes silicon oxide (47 formed by silicon oxide, para [0100]).
Regarding claim 12, Fukuzumi & YAMSAKA disclose the semiconductor memory device of claim 1 and further disclose, 20wherein a minimum thickness of one of the at least one second conductive layer (42) in the first direction is larger than a maximum thickness of one of the plurality of first conductive layers (32a-32d)  in the first direction (as seen in Fig. 4).

Allowable Subject Matter
Claim 7 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten  to include all of the limitations of the base claim and any intervening claims.

With respect to claim 7 & 13, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

5wherein the first pillar includes a first portion and a second portion, the first portion is adjacent to the substrate  in the first direction, the first portion includes the first semiconductor of single-crystal, the second portion extends away from the substrate and extends from the first portion, the second portion includes the first semiconductor of single-crystal, the second 10portion  has a maximum width smaller than a minimum width of the first portion  in a second direction intersecting the first direction    (Claim 7).
wherein a40 minimum thickness of one of the at least one second conductive layer  in the first direction is larger than twice a maximum thickness of one of the plurality of first conductive layers in the first direction(Claim 13).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813